DETAILED ACTION
Claims 1-14 & 16 are pending with claims 7, 9, 10, & 12-14 withdrawn. Claim 4 has been amended and claim 16 represents a newly added claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species B, claims 1-6, 8, & 11 in the reply filed on 5/4/21 is acknowledged.
Claims 7, 9-10, & 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 11, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US PG Pub 2014/0255534; hereafter ‘534) in view of Karp et al. (US PG Pub 2013/0331792; hereafter ‘792).
Claim 1: ‘534 is directed towards a component for use in a lighting device (LEDs can be attached, ¶ 103), the component comprising a flexible substrate having a stiffness and a first shape (a flexible printed circuit board; ¶ 19), and a polymer material (muscle elements attached to the flexible printed circuit boards (PCB) to change the shape of the PCB can be formed of shape memory polymers, ¶s 19 & 57), the method comprising:
forming a structure on the flexible substrate comprising the polymer material (see Figs. 4 & 5),
wherein the structure causes the first shape of the flexible substrate to change into a second shape when the polymer material shrinks (it is evident that the polymer material shrinks given the shapes formed I both Figs. 6 & 8 demonstrating a decrease in radius, see Figs. 6 & 8).
‘534 does not teach applying the shape memory polymers by 3D printing.
However, ‘792, which is directed towards forming devices (title) discloses that shape memory polymers can be deposited by 3D printing (see ¶s 71 & 73).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the shape memory polymer layers of ‘534 by 3D printing because ‘792 discloses that 3D printing is an art recognized method of depositing shape memory polymers and thus would have predictably been suitable for applying the shape memory polymer layers of ‘534.
Claim 2: A bending force leads to elastic or plastic deformation of the flexible substrate (¶ 21).
Claim 3: ‘534 teaches the substrate is bent to obtain the desired shape (i.e. the degree of bending is based on the desired shape; ¶ 102).
Thus, the degree of bending is a result-effective variable based on the desired shape and it is obvious to optimize the degree of bending to obtain the desired shape.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 4: ‘534 teaches applying a thermal treatment for shrinking (¶ 35).
Claim 5: As discussed above, the combination teaches printing the muscle elements comprised of shape memory polymer and ‘534 further teaches forming the muscle elements as a patterned distribution of elements (see Fig. 5).
Thus, the combination teaches that the printing structure comprises a patterned distribution of polymeric material.
Claim 6: ‘792 discloses that poly methyl methacrylate, polystyrene, polyethylene, polyethyleneterephthalate, polycarbonate, & polypropylene are known shape memory polymers (¶ 71).
It would have been obvious to one of ordinary skill in the art at the time of filing to use poly methyl methacrylate, polystyrene, polyethylene, polyethyleneterephthalate, polycarbonate, or polypropylene as the specific shape memory polymer in ‘534 because as taught by ‘792, poly methyl methacrylate, polystyrene, polyethylene, polyethyleneterephthalate, polycarbonate, & polypropylene are recognized in the art as shape memory polymers and thus would have predictably worked as desired.
Claim 8: The flexible substrate or printing structure comprises a light source (¶ 103).
Claim 11: The printing step comprises printing an electrically conductive track for powering electronics (the flexible printed circuit board comprises electrical conductors, ¶ 30 – i.e. printed electrical conductive tracks).
Claim 16: As discussed above in regards to claim 1, the printed structure causes the first shape of the flexible substrate to change into a second shape which is the desired shape because the process is carried out.
Response to Arguments
The 35 U.S.C. §112(b) rejection of claim 4 has been withdrawn in light of the amendments.
Applicant's arguments regarding the 35 U.S.C. §103 rejections, filed 12/9/2021 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that the flexible substrate with 3D shape changing material of the combination is designed to be readily reusable for the next component to be produced is different than the claimed “the component being produced comprises the flexible substrate” and consequently the flexible substrate of the present claims is not available for the production of any subsequent component; the Office does not find this argument convincing because the combination discloses a component comprising a flexible substrate comprised of a flexible printed circuit board and muscle elements attached to the flexible printed circuit boards (PCB) to change the shape of the PCB which can be formed of shape memory polymers and that LEDs can be connected to the flexible substrate and therefore it is apparent that the structure reads on the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the flexible substrate is not available for the production of any subsequent component) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759